             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

CHARLES SCHWAB & CO., INC.,                      :
                                                 :
       Plaintiff,                                :                           7:19-cv-8245
                                                            Civil Action No. __________
v.                                               :
                                                 :
PETER PAVLAKIS,                                  :
                                                 :
       Defendant.                                :
                                                 :

                                         COMPLAINT

       Plaintiff, Charles Schwab & Co., Inc. (“Schwab”), hereby submits this Complaint against

its former employee, Peter Pavlakis (“Pavlakis” or “Defendant”), seeking a preliminary

injunction to preserve the status quo ante pending arbitration of its claims before a Financial

Industry Regulatory Authority (“FINRA”) Arbitration Panel pursuant to Rule 13804 of the

FINRA Code of Arbitration Procedure.

                               PRELIMINARY STATEMENT

       Schwab seeks injunctive relief arising out of Pavlakis’ misuse of Schwab’s trade secret

customer information and his ongoing, unlawful solicitation of multiple Schwab clients.

Pavlakis was entrusted with trade secret information pertaining to high net worth Schwab clients

with hundreds of millions of dollars in assets held in accounts at Schwab. Previously, a client

reported that Pavlakis violated his contractual obligations by contacting her concerning his

departure from Schwab. Schwab sent a letter to Pavlakis demanding his compliance with his

contractual obligations, and through his lawyer, Pavlakis (i) denied breaching his contract, and

(ii) stated that he believed his contract was not enforceable. In light of his denial, Schwab opted

not to launch headlong into litigation, instead hoping that Pavlakis would choose to comply with

his contract going forward.     Unfortunately, Schwab has received an additional report that



FPDOCS 36034737.2
             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 2 of 17



Pavlakis contacted another client to solicit her business. Despite Schwab’s efforts and its clear

warnings, Pavlakis has continued his solicitation of clients to divert their business from Schwab

to himself. Injunctive relief is required to preserve the status quo ante pending arbitration

between the parties on the merits.

                                      I.      THE PARTIES

       1.      Schwab is a corporation organized and existing under the laws of the State of

California, with its principal place of business in San Francisco, California. At all times relevant

hereto, Schwab operated and maintained a branch located at 331 Central Park Avenue, Scarsdale,

NY 10583 (the “Scarsdale Branch”).

       2.      Pavlakis is a former employee and Senior Financial Consultant of Schwab in its

Scarsdale Branch. Pavlakis is domiciled in New York.

                             II.     JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because Schwab asserts a federal claim against Pavlakis under the Defend Trade Secrets

Act (“DTSA”), 18 U.S.C. § 1836 et seq. The Court also has supplemental jurisdiction over

Schwab’s remaining claims pursuant to 28 U.S.C. § 1367 because the claims form part of the same

case or controversy as Schwab’s federal question claims under the DTSA. In addition, the Court

has diversity jurisdiction over this civil action pursuant to 28 U.S.C. § 1332 because the matter in

controversy exceeds the sum or value of seventy-five thousand dollars ($75,000), exclusive of

interest and costs, and there is complete diversity of citizenship.

       4.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) and

§ 1391(b)(2) because Pavlakis resides in this district, and it is the district within which a

substantial part of the events or omissions giving rise to Schwab’s claims occurred.



                                                 -2-
FPDOCS 36034737.2
              Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 3 of 17



                                      III.    THE FACTS

                     Pavlakis’ Role at Schwab and Agreement with Schwab

       5.      Pavlakis is a former registered representative of Schwab. At the time of his

termination of employment from Schwab, Pavlakis was employed as a Senior Financial

Consultant.

       6.      As a Financial Consultant at Schwab, Pavlakis worked with clients to help them

set goals, to determine their financial strategies, and to review their progress.      Financial

Consultants can also help clients arrange to receive a personal financial plan, which is a

comprehensive analysis of their financial situation.         They also partner with other Schwab

employees to provide clients with services ranging from estate planning, to fixed income

planning, to education and retirement planning. These clients have hundreds of millions of

dollars in assets in their accounts at Schwab. Each year, they generate hundreds of thousands of

dollars in revenues and profits.

       7.      Schwab’s business model is unlike many other securities brokerage firms.

Pavlakis did not develop a “book” of business through cold calls, marketing efforts, or his own

connections like brokers at other brokerage firms do. Instead, Schwab provided Pavlakis with

pre-existing Schwab clients or qualified leads to service.

       8.      Schwab is a broker/dealer that offers investment services and products, and has

approximately 12 million active client brokerage accounts. Some of these clients have asset

levels and needs extending beyond basic brokerage services.

       9.      To enable Pavlakis to service its clients, Schwab provided him with access to

Schwab’s extensive client records and information, including clients’ transactional histories,




                                                -3-
FPDOCS 36034737.2
             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 4 of 17



account types, account balances, asset allocations, income, liquid and total net worth, tax status,

tax information, investment objectives, and other personal financial information.

       10.     There is no public source available from which Pavlakis could ascertain the

identities and contact information of Schwab’s clients, much less the high net worth clients he

serviced at Schwab. The identities of the clients assigned to Pavlakis at Schwab (as well as each

client’s corresponding financial information) are not generally known to third parties.

       11.     The identities and contact information of Schwab’s clients would be very valuable

to Pavlakis and any financial services firm for which he is working because this information

would identify high net worth clients who generate significant revenues and who have

demonstrated a need and desire for a heightened level of financial service. Pavlakis and his new

firm or employer would unfairly benefit from this information because it would enable them to

target financial products, services, and marketing efforts to a pre-selected elite group of clients

without the need to spend the significant amount of time, money, and resources Schwab has

spent to identify and develop such clients.

       12.     All Schwab registered representatives who interact with clients are required to

sign a confidentiality and non-solicitation agreement.        Accordingly, Pavlakis executed a

confidentiality and non-solicitation agreement when he began at Schwab, and from time-to-time,

he renewed his commitment by signing subsequent versions of those agreements. The agreement

most recently executed by Pavlakis (“Agreement”) as maintained by Schwab in its files is

attached as Exhibit A and incorporated herein by reference.

       13.     In consideration of the covenants signed by Pavlakis, Schwab agreed to, and did,

provide Pavlakis with continued employment, and the opportunity to participate in the FC

Incentive Plan, which provides the opportunity for additional compensation based on revenue



                                               -4-
FPDOCS 36034737.2
             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 5 of 17



earned by Schwab.      Schwab also provided Pavlakis with a constantly evolving pool of

confidential information throughout his tenure at Schwab, compensated him, and provided him

with employment related benefits.      Schwab provided him with other good and valuable

consideration including assigning him specific retail client account relationships to service;

providing him with Schwab sales support, operational systems, research and investment

recommendations, clearing and financial services; Schwab’s goodwill and reputation; and

opportunities to develop relationships with Schwab customers.

       14.     In signing the Agreement, Pavlakis made two key promises to Schwab, which he

subsequently breached. First, he promised that he would not solicit or induce clients to divert,

transfer, or otherwise take away business from Schwab or solicit Schwab employees to leave

their employment with Schwab. Second, he promised that, except as required to perform his job

duties, he would not use or disclose Schwab’s confidential customer information, specifically

including the identities of its customers, their names, telephone numbers, or any other client

account or financial information. Pavlakis breached both of these promises to Schwab.




                                              -5-
FPDOCS 36034737.2
             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 6 of 17



                        Pavlakis’ Obligations Not to Solicit Schwab Clients

       15.       Pavlakis agreed that during his employment with Schwab, and for a period of 18

months thereafter, he would not solicit or induce any Schwab clients whom he serviced or about

whom he gained Confidential Information, in an attempt to divert, transfer, or otherwise take

away business from Schwab. See Ex. A at ¶ 4. For the avoidance of doubt, the Agreement

clarified that “solicitation includes initiating contact with Clients for purposes of notifying them

of my anticipated or actual departure from Schwab and/or my new or subsequent place(s) of

employment or for purposes of encouraging or inducing them to transfer their accounts to my

new firm.” Id.

                  Pavlakis’ Agreement not to Use Schwab Customer Information

       16.       In his Agreement, Pavlakis acknowledged that he would be given access to

confidential information, including trade secrets.     See Ex. A at ¶ 1.      Pavlakis agreed that

“Confidential Information” includes “the identities of clients as clients of Schwab; names,

addresses, phone numbers, email addresses, account numbers or financial or personal

information pertaining to Schwab clients….” See id. at ¶ 2. He also acknowledged and agreed

that “Confidential Information does not lose its confidential status merely because I commit it to

or recreate it from memory.” Id.

       17.       The Agreement also defines Confidential Information to include “all information

Schwab treats or is obligated to treat as confidential….” Id.

       18.       In light of this access to Confidential Information, Pavlakis agreed not to assert

any claim to it, or to use or disclose it during or after his employment with Schwab, except as

necessary to perform his duties on behalf of Schwab. See id. at ¶¶ 1 and 10. Further, Pavlakis

agreed not to remove any Schwab property, including any Confidential Information, from



                                                -6-
FPDOCS 36034737.2
              Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 7 of 17



Schwab except for the purpose of carrying out his duties for the company. See id. at ¶ 6. He also

agreed that, upon the termination of his employment from Schwab, he would immediately return

all property and Confidential Information to Schwab. Id.

        19.        Schwab did not rely solely on the Agreement to ensure Pavlakis’ compliance with

his obligations. At the time his employment with Schwab came to an end, Pavlakis also signed a

“Certification of Return of Schwab Property” (“Certification”). The Certification is attached as

Exhibit B and incorporated herein by reference. The Certification provides that Pavlakis is “in

compliance with all of the terms and conditions of the [Agreement]”, and acknowledges that he

is not to remove any Confidential Information, is obligated to immediately return any Schwab

property or Confidential Information, and finally, that he will continue to hold any Confidential

Information he learned during the course of his employment in strict confidence and not to

disclose it or use it for his benefit, including for the benefit of any entity in which he may have

an interest. Id.

        20.        The customer non-solicitation and confidentiality provisions in the Agreement are

reasonable and necessary to protect Schwab’s legitimate interests. These legitimate interests

include (a) “trade secrets” as defined by the DTSA and under New York common law; (b)

Confidential Information as defined in the Agreement to the extent it does not qualify as trade

secrets; and (c) Schwab’s goodwill, including the relationships Schwab has developed with its

customers over the years.

                                  Pavlakis Breached His Agreement

        21.        Upon the end of his employment with Schwab, Schwab’s counsel sent Pavlakis a

letter enclosing a copy of his Agreement, outlining his confidentiality and non-solicitation

obligations, and reiterating that Schwab expected him to comply with his contractual obligations.



                                                  -7-
FPDOCS 36034737.2
              Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 8 of 17



Additionally, when Schwab received an initial report of solicitation from a client, it sent Pavlakis

a second letter demanding that he immediately cease and desist his wrongful conduct, and again

reminded him on his post-employment obligations to Schwab.

        22.     Despite being reminded twice of his obligations, Pavlakis has continued to solicit

clients in violation his Agreement. Specifically, a client recently reported to Schwab that Pavlakis

contacted her to solicit her business.

        23.     Pavlakis’ foregoing conduct constitutes breaches of paragraphs 1, 2, 4, 5, 10 and

possibly other paragraphs of his Agreement.

        24.     To facilitate his solicitation, Pavlakis has necessarily used his knowledge of the

clients’ identities, their contact information, and their financial needs. All of this is information

that Pavlakis learned by virtue of his tenure at Schwab, and he is contractually obligated not to

use it except on behalf of Schwab. See Ex. A at ¶ 1. Pavlakis’ use of client information is

contrary to his Agreement even if he recreated the client information from memory after leaving

Schwab. See id. at ¶ 2 (“I understand and agree that Confidential Information does not lose its

confidential status merely because I commit it to or recreate it from memory.” ); see also ¶ 10 (“I

understand that Schwab’s policy and this Agreement prohibit departing employees from taking

client lists and account information or from recreating such information from memory.”).

        25.     In addition, as noted above, paragraph 4 of the Agreement precludes Pavlakis from

soliciting clients. Solicitation is defined to include initiating contact with clients for the purpose of

notifying them of Pavlakis’ departure from Schwab or his new employment. Id. at ¶ 4.

        26.     Upon information and belief, and as Schwab expects to establish upon further

investigation and discovery, Schwab alleges that Pavlakis has solicited other high net worth

clients, and he intends to continue soliciting Schwab clients unless he is enjoined from doing so.



                                                  -8-
FPDOCS 36034737.2
              Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 9 of 17



        27.     Upon information and belief, and as Schwab expects to establish upon further

investigation and discovery, Schwab alleges that Pavlakis intends to continue using Schwab’s

confidential, trade secret client information to facilitate his solicitation of Schwab clients unless

he is enjoined from doing so.

        28.     Contemporaneously with the filing of this civil action, Schwab has commenced a

FINRA arbitration against Pavlakis seeking permanent injunctive relief and damages. Pursuant

to FINRA Code of Arbitration Procedure Rule 13804, Schwab seeks interim injunctive relief

from this Court to preserve the status quo ante pending arbitration. Pursuant to FINRA Rule

13804, interim injunctive relief (such as a preliminary injunction) must be sought solely in a

court of competent jurisdiction.

        29.     Unless Pavlakis is preliminarily enjoined pending arbitration on the merits,

Schwab will be irreparably harmed by:

                (a)     Disclosure and misuse of trade secrets, client lists, and/or other

confidential information that is solely the property of Schwab and its clients;

                (b)     Solicitation of Schwab’s clients;

                (c)     Loss of confidentiality of the information contained in clients’ conduct

records, loss of confidentiality of clients’ financial dealings, loss of confidence and trust of clients,

loss of goodwill, and loss of business reputation; and

                (d)     Present economic loss, which is unascertainable at this time, and future

economic loss, which is presently incalculable.

        30.     Schwab has no adequate remedy at law.




                                                  -9-
FPDOCS 36034737.2
             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 10 of 17



                                        COUNT I
                                   BREACH OF CONTRACT

       31.       The allegations of Paragraphs 1 through 30 are incorporated herein by reference

with the same force and effect as if set forth in full below.

       32.       The Agreement is a valid and enforceable contract that is supported by adequate

consideration.

       33.       Pavlakis executed the Agreement in exchange for compensation and other

benefits he received from Schwab. Pavlakis also acknowledged in the Agreement that he would

be given access to Confidential Information about Schwab’s clients. See Ex. A at ¶ 1. This

information was provided to Pavlakis not only at the outset of his tenure, but also he was

provided with continuing access to an evolving and constantly updating pool of information

about the Schwab clients he was assigned to service, all of which was essential to his ability to

perform his duties as a Schwab Financial Consultant.

       34.       Under the Agreement, Pavlakis agreed that he would not take, use, or disclose

Confidential Information (as defined in the Agreement) except as necessary for the performance

of his duties on behalf of Schwab.

       35.       In addition, Pavlakis also agreed that the names, addresses and contact

information of Schwab customers are protected from disclosure as personally identifiable

information under the Gramm-Leach Bliley Act and its implementing federal regulations,

commonly referred to as Regulation S-P. See 17 C.F.R. Part 248. Even the fact that an

individual is a customer of a specific financial institution – here, Schwab – is protected from

disclosure under Regulation S-P. See 17 C.F.R. § 248.3. These federal regulations underscore

the highly confidential nature of financial services customer information. For these reasons,

Pavlakis agreed not to violate Regulation S-P. Paragraph 7 of the Agreement states as follows:


                                                -10-
FPDOCS 36034737.2
              Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 11 of 17



       Obligation to Protect Confidential Information and Intellectual Property. I
       will promptly notify Schwab if I become aware of or suspect any unauthorized
       use or disclosure of Confidential Information and/or Intellectual Property by me
       or anyone else, whether intentional or accidental. My obligation to protect non-
       public personal information (“NPI”) about Schwab customers is also governed by
       Regulation S-P. (See 17 C.F.R. §248.10(a)(1)). Regulation S-P prohibits Schwab
       from disclosing NPI about its customers to nonaffiliated third-parties. NPI
       includes, but is not limited to, Schwab customer names, addresses, telephone
       numbers, account information, and information that identifies an individual as a
       customer of Schwab. I understand that Schwab does not share customer NPI with
       nonaffiliated third-parties. Pursuant to Regulation S-P, I am also prohibited from
       sharing Schwab customer NPI with nonaffiliated third-parties, including a new
       employer (except as provided for in paragraph 10 of this Agreement). My non-
       disclosure obligations under Regulation S-P continue after my employment at
       Schwab ends.

Ex. A at ¶ 7.

       36.      Pavlakis breached paragraphs 1, 2, 4, 5 and 10 the Agreement by the above-

described conduct.

       37.      Schwab believes and therefore alleges that Pavlakis will continue to violate his

contractual obligations, and he will continue to violate these obligations in the future unless

restrained.

       38.      As a consequence of the foregoing, Schwab has suffered and will continue to

suffer irreparable harm for which it lacks an adequate remedy at law, as well as present

economic loss and other incalculable financial loss.

       39.      Unless Pavlakis is enjoined from the foregoing conduct, Schwab will be

irreparably harmed by: (a) disclosure of Schwab’s trade secret customer information, and other

confidential account information that is solely the property of Schwab; (b) loss of goodwill; and

(c) present economic loss, which is unascertainable at this time, and future economic loss, which

is presently incalculable.




                                               -11-
FPDOCS 36034737.2
             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 12 of 17



                                          COUNT II
                        MISAPPROPRIATION OF TRADE SECRETS
                    DTSA (18 U.S.C. § 1836 et seq.) and N.Y. COMMON LAW

       40.     The allegations of Paragraphs 1 through 39 are incorporated herein by reference

with the same force and effect as if set forth in full below.

       41.     The books, files and records of Schwab, the confidential information contained

therein, and especially the data pertaining to Schwab clients, including clients’ names and

addresses, as well as additional information such as clients’ social security numbers, account

numbers, financial status, financial statements, investment objectives and preferences, assets

and/or securities held by these customers, and other highly confidential personal and financial

information concerning Schwab’s clients, are trade secrets of Schwab subject to protection under

the DTSA, 18 U.S.C. § 1836 et seq. and New York common law. Schwab uses its trade secrets

in interstate commerce as its clients are serviced by individuals across state lines and Schwab’s

financial services include the purchase and sale of securities in interstate commerce.

       42.     This information is valuable because it is not generally known or readily

accessible, through proper means, to others who can profit from its use. The identities of

Schwab’s clients are not readily available to the public or to Schwab’s competitors. Schwab has

spent significant sums, in terms of both financial and human resources, to develop and maintain

this information, which is of great value to any competitor.

       43.     Schwab has taken more than adequate measures under the circumstances to

maintain the secrecy of this information, including requiring computer access passwords to be

used to access Schwab computer systems and records, restricting access to its business premises,

and having registered representatives, including Pavlakis, sign agreements which expressly

prohibit the use, removal and disclosure of such information outside of Schwab. See, e.g., Ex. A.



                                                -12-
FPDOCS 36034737.2
             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 13 of 17



       44.     Schwab and its affiliates take other steps to protect the secrecy of this

information. For example, Schwab trains its registered representatives on their obligations to

protect client information and, in addition to employing managers to monitor communications,

Schwab utilizes a centralized management operation with managers responsible for monitoring

outgoing correspondence to protect against the wrongful dissemination of proprietary

information.

       45.     In addition, Schwab’s computer network and e-mail systems are designed to flag

outgoing emails that contain client information, and the use of fax machines is restricted and

monitored to prevent customer information from being transmitted by fax.

       46.     Schwab also has adopted the Charles Schwab Corporation “Code of Business

Conduct” (the “Code”).       The Code has a specific section on “Confidentiality of Client

Information,” which provides: “Information concerning the identity of clients and their transactions

and accounts is confidential. Such information may not be disclosed to persons within the

company except as they may need to know it in order to fulfill their responsibilities to the

company. You may not disclose such information to anyone or any firm outside the company”

except in very limited circumstances that do not apply here. The Code also states: “You have the

responsibility to safeguard proprietary information of the company and comply with the

company’s Confidentiality, Non-solicitation and Assignment Agreement, the terms of which are

a condition of your employment.” The Code is attached as Exhibit C and incorporated herein by

reference.

       47.     As noted above, the names, addresses and contact information of Schwab

customers are also protected from disclosure as personally identifiable information under the




                                               -13-
FPDOCS 36034737.2
             Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 14 of 17



Gramm-Leach Bliley Act and its implementing federal regulations, commonly referred to as

Regulation S-P. See 17 C.F.R. Part 248.

       48.     As described above, Pavlakis has improperly and without authorization

misappropriated, retained, used, disclosed, and/or exploited Schwab’s trade secrets, including

Schwab’s confidential customer information, for the purposes of soliciting customers to transfer

their accounts from Schwab to Pavlakis.

       49.     The conduct constitutes an actual and threatened misappropriation and misuse of

Schwab’s trade secret information.

       50.     Upon information and belief, and as Schwab expects to establish on further

investigation and discovery, Pavlakis has acquired either physically or by memory and used

Schwab’s trade secret customer information without Schwab’s consent. Pavlakis engaged in this

conduct despite acquiring this information under circumstances giving rise to a duty to maintain the

information’s secrecy and limit its use, which duty Pavlakis owed and continues to owe Schwab as a

former agent and registered representative of Schwab.         Pavlakis’ conduct was willful and

malicious.

       51.     As a consequence of the foregoing, Schwab has suffered and will continue to

suffer irreparable harm and loss.

                                     PRAYER FOR RELIEF

       WHEREFORE, by virtue of the foregoing acts and conduct complained of in Counts I

and II, Schwab demands judgment in its favor and against Pavlakis as follows:

       (1)     Schwab requests that the Court issue a preliminary injunction against Pavlakis to

preserve the status quo ante pending the outcome of an expedited arbitration hearing to be held




                                               -14-
FPDOCS 36034737.2
            Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 15 of 17



pursuant to Rule 13804 of the Financial Industry Regulatory Authority Code of Arbitration

Procedure, and respectfully requests that the order/injunction:

               (a)     preclude Pavlakis from using, disclosing, or transmitting for any purpose,

including the solicitation or conducting of business or initiation of any contact with Schwab

clients, the information contained in the records of Schwab, or other information pertaining to

Schwab clients, including, but not limited to, the names, addresses, email addresses, telephone

numbers, personal data and financial information of the clients (excluding members of Pavlakis’

immediate family and any customers who have signed account transfer forms), even if such

information is or was recreated by Pavlakis in whole or in part from memory;

               (b)     preclude Pavlakis from soliciting any business from, or initiating any

contact or communication with any Schwab client whom Pavlakis has serviced at Schwab,

and/or whose identities Pavlakis has learned as a result of his employment at Schwab (the

“Client(s)”), including for the purpose of advising any Clients of his departure from Schwab, any

new employment, or for the purpose of inviting, encouraging, or requesting the Client divert

business from Schwab (excluding members of Pavlakis’ immediate family and any Clients who

have signed account transfer forms);

               (c)     preclude Pavlakis from destroying, erasing or otherwise making

unavailable for further proceedings in this matter, any records or documents (including data or

information maintained in computer files or other electronic storage media) in Pavlakis’

possession or control which were obtained from, or contain information derived from, any

Schwab records, which pertain to Schwab’s clients, or which relate to any of the events alleged

in the Complaint in this action;




                                               -15-
FPDOCS 36034737.2
              Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 16 of 17



                (d)    compel Pavlakis, directly or indirectly, and whether alone or in concert

with others, including any officer, agent, employee and/or representative of any financial

services firm with whom Pavlakis has affiliated, to provide to Schwab’s counsel any and all

records or information pertaining to Schwab’s clients or its business (even if such information

was recreated utilizing his memory), and/or which were obtained by Pavlakis as a result of his

employment with Schwab, whether in original, copied, recreated, handwritten, electronic or any

other form, and purge any such records and information from their possession, custody, or

control, within 24 hours of notice to Pavlakis or his counsel of the terms of the Court’s Order;

provided, however, that any records and information in computerized or electronic form

(including but not limited to personal computers, laptop computers, tablet devices, iPhones,

Android phones, mobile telephones and any other device in, or on, which data can be

electronically stored) shall be provided by Pavlakis to his counsel within 24 hours of notice to

Pavlakis or his counsel of the terms of the Court’s Order, and that Pavlakis’ counsel shall

preserve the integrity of such devices and immediately make any and all such devices available

for inspection and duplication by Schwab’s counsel and/or computer forensic consultants.

       (2)      Awarding any such other further and additional relief that the Court deems just

and proper.

Dated: September 4, 2019.
                                                     Respectfully submitted,
                                                     By: /s/ Kathleen McLeod Caminiti
                                                     Kathleen McLeod Caminiti
                                                     Fisher & Phillips LLP
                                                     620 Eighth Ave., 36th Floor
                                                     New York, NY 10018
                                                     Phone: (212) 899-9982
                                                     Fax: (212) 956-1971
                                                     E-mail: kcaminiti@fisherphillips.com



                                              -16-
FPDOCS 36034737.2
            Case 7:19-cv-08245 Document 1 Filed 09/04/19 Page 17 of 17



                                              and

                                              Michael R. Greco
                                              (Subject to Admission Pro Hac Vice)
                                              Fisher Phillips LLP
                                              1801 California Street, Suite 2700
                                              Denver, Colorado 80202
                                              Telephone: (303) 218-3655
                                              Fax: (303) 218-3651
                                              Email: mgreco@fisherphillips.com

                                              ATTORNEYS FOR PLAINTIFF
                                              CHARLES SCHWAB & CO., INC.




                                       -17-
FPDOCS 36034737.2
